Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	In amendments dated 3/8/22, Applicant amended claims 1 and 13, canceled no claims, and added no new claims.  Claims 1-20 are presented for examination.

Rejections under 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to methods of organizing human activity without significantly more. Independent claims 1 and 13 each recites publishing, by a producer, a function of a data asset; challenging, by at least one consumer, a fit for use of the data asset; and creating facts that govern any issue including the fit for use of the data asset via the publishing and challenging, which are each steps in a fundamental economic practice of negotiating a dispute. Claim 13 also recites a non-transient computer-readable medium, which is a generic component of a computer and does not integrate the recited steps into a practical application. As there are no additional elements recited, these claims do not include additional elements that are sufficient to amount to significantly more than the fundamental economic activities recited.
Claims 2 and 14 each recites wherein the producers and consumers are connected across an input-output (IO) device (communicating across a network, routine and conventional per list in MPEP 2106.05(d) part II).  Claims 3 and 15 each recites creating, by a producer, at least one data asset stored in a repository for use by at least one consumer (storing data is routine and conventional per list in MPEP 2106.05(d) part II)).  Claims 4 and 16 each recites wherein the challenging comprises categorizing and aligning data assets, in a processor, for the producer and the at least one consumer as the data asset is transmitted across an IO device as the data asset is in use (categorizing and aligning data is evaluating and a mental process).  Claims 5 and 17 each recites wherein creating facts comprises resolving disputes on the data asset, via a processor, across an IO device, a dispute occurring when an authoritative source of the data asset is unknown or where two or more data assets for the same purpose exist (sending data across a network is routine and conventional per list in MPEP 21-6.05(d) part II).
Claims 6 and 18 each recites providing the data asset to future consumers based on right fit as defined by accuracy for the function (an output step, routine and conventional per Falk (US 20040111302) paragraph 0010, Goldman (US 20180239870) paragraph 0097, and Chan (US 20160283962) paragraph 0019).  Claims 7 recites wherein the data asset is categorized at a subject level (mental process accomplishable in the human mind or on pen and paper).  Claim 8 recites wherein creating facts includes resolving any issue using resolution rules (method of organizing human activity, negotiating between parties).  Claim 9 recites wherein the data asset is a certified data asset (certifying is evaluating, a mental process accomplishable in the human mind or on pen and paper).  Claim 10 recites wherein the data asset is a new data asset categorized according to a set of system rules (categorizing is evaluating, a mental process accomplishable in the human mind or on pen and paper).  Claims 11 and 19 each recites assessing, by a certifier, the asset based on defined metrics (assessing is evaluating, a mental process accomplishable in the human mind or on pen and paper).  Claims 12 and 20 each recites wherein a health status of the data asset is determined through a data asset scoring process (determining is a mental process accomplishable in the human mind or on paper).

Rejections under 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beshah (US 20160203571).
With respect to claims 1 and 13, Beshah teaches:
publishing, by a producer, a function of a data asset (paragraphs 0020, 0021 agreement published by insurance company/user A, function of the agreement is the legal meaning/purpose/value of it); 
challenging, by at least one consumer, a fit for use of the data asset (paragraph 0020 user B/consumer challenging/disputing said agreement, challenging the legality/value of said agreement); 
creating facts that govern any issue including the fitness of the data asset via the publishing and challenging (paragraph 0020 creating facts relating to dispute to resolve the dispute).
With respect to claim 13, Beshah teaches a non-transient computer readable medium including hardware design code (paragraph 0016 storage medium on computers implementing invention).
With respect to claims 2 and 14, Beshah teaches wherein the producers and consumers are connected across an input-output (IO) device (figure 1B communications over LCMDRS interface 130).
With respect to claims 3 and 15, Beshah teaches creating, by a producer, at least one data asset stored in a repository for use by at least one consumer (paragraph 0017 documents stored for users, consumers).
With respect to claims 4 and 16, Beshah teaches wherein the challenging comprises categorizing and aligning data assets, in a processor, for the producer and the at least one consumer as the data asset is transmitted across an IO device as the data asset is in use (paragraph 0033 categorize documents in storage, transmitted across LCMDRS interface).
With respect to claims 5 and 17, Beshah teaches wherein creating facts comprises resolving disputes on the data asset, via a processor, across an IO device, a dispute occurring when an authoritative source of the data asset is unknown or where two or more data assets for the same purpose exist (paragraph 0016 figure 1 invention is for resolving disputes).
With respect to claims 6 and 18, Beshah teaches providing the data asset to future consumers based on right fit as defined by accuracy for the function (paragraphs 0017, 0019 documents provided are certified as correct for dispute resolution).
With respect to claim 7, Beshah teaches wherein the data asset is categorized at a subject level (paragraph 0033 categorize documents in storage).
With respect to claim 8, Beshah teaches wherein creating facts includes resolving any issue using resolution rules (paragraph 0037 finding documents for dispute resolution guided by rules of process).
With respect to claim 9, Beshah teaches wherein the data asset is a certified data asset (paragraph 0020 agreement identified by type/subject).
With respect to claim 10, Beshah teaches wherein the data asset is a new data asset categorized according to a set of system rules (paragraph 0034 figure 4 new assets entries generated for email in log, tracked so categorized).
With respect to claims 11 and 19, Beshah teaches assessing, by a certifier, the asset based on defined metrics (paragraph 0024 screening/certifying agreement dispute per metrics to ensure legitimacy).
With respect to claims 12 and 20, Beshah teaches wherein a health status of the data asset is determined through a data asset scoring process (paragraph 0033 generating supporting documents/videos etc. for agreements to make/evaluate the agreements as stronger/healthier).

Responses to Applicant’s Remarks
	Regarding objections to claims 4 and 16 for antecedent basis of “the at least one consumer” and “an IO device,” Examiner no longer believes the antecedent basis of these terms is unclear and withdraws these objections.  Regarding rejections under 35 U.S.C. 112(b) for claims 1 and 13 of the indefinite “publishing a function of a data asset,” Applicant’s arguments showing support for publishing in paragraphs 0064 and 0077 are persuasive and Examiner found support for the functions of a data asset in specification paragraph 0019, thus this rejection is withdrawn.  Regarding rejections under 35 U.S.C. 112(b) of claims 1 and 13 for the indefinite term “fitness of a data asset,” in view of amendments reciting “fit for use of the data asset” instead, these rejections are withdrawn.  
Regarding rejections of claims 1-20 under 35 U.S.C. 101 for reciting abstract ideas, Applicant’s arguments have been considered but are not persuasive.  On pages 12-13 of Applicant’s Remarks, Applicant asserts the claim limitations in claim 1 are more than an abstract idea and discusses Visual Memory LLC v. NVIDIA Corp., 867 F.3d 1253 (Fed. Cir. 2017) and Examples 22 and 23 from the pre-2019 training on subject matter eligibility.  Examiner notes that these examples and the pre-2019 training are no longer used in favor of the 2019 patent eligibility guidance training and examples.  Examiner also notes that Applicant made no connection or comment on the instant claims regarding these examples or the decision in Visual Memory LLC v. NVIDIA Corp., 867 F.3d 1253 (Fed. Cir. 2017). Applicant also asserts that the claims “are directed to a specific solution beyond just applying known concepts.”  Examiner respectfully disagrees and notes both the broad language used (publishing a “function” of a data asset, challenging a “fit for use” of the data asset, “creating “facts” that govern “any issue” including the fit for use of the data asset) and the claimed actions applying only well-known concepts of publishing, challenging, and creating facts.  
On pages 13-14 Applicant discusses Example 21 from pre-2015 Patent Eligibility Guidance and asserts claim 1 is eligible because it also recites additional limitations that demonstrate a technologically rooted solution to an Internet-centric problem, namely “facilitating trusted sources of information in an enterprise.”  Examiner notes Applicant again cites the pre-2019 Patent Eligibility Guidance, which is no longer used.  Examiner also notes Applicant cites no actual additional limitations to argue and Examiner does not see anything Internet-centric about” facilitating trusted sources of information in an enterprise” as facilitating trusted sources of information is not anything primarily related to the Internet.  Examiner further notes that publishing, challenging, and creating facts are not particularly technological as a solution to anything.  Thus Examiner maintains these rejections.
Regarding rejections of claims 1-20 under 35 U.S.C. 102 by Beshah, Applicant’s arguments were considered but are not persuasive.  On pages 9-10 Applicant asserts Beshah does teach the limitations of claims 1 and 13.  Examiner respectfully disagrees and believes Beshah teaches these limitations in paragraphs 0020-0021 as shown in the rejections maintained above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718. The examiner can normally be reached M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        5/26/22